Citation Nr: 0022690	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include chloracne, claimed secondary to exposure to Agent 
Orange.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed secondary to exposure to Agent Orange.

3.  Entitlement to service connection for benign prostatic 
hypertrophy, status post transurethral resection of the 
prostate, to include loss of erectile and ejaculation 
function, claimed secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from January 1948 to 
August 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which denied service connection for chloracne, 
peripheral neuropathy, and benign prostatic hypertrophy.  In 
July 2000, the veteran testified at a Board hearing in 
Washington, D.C., with respect to these issues.

It is noted that by July 1995 rating decision, the RO denied 
a rating in excess of 30 percent for arteriosclerotic heart 
disease.  The veteran duly appealed the RO determination, 
arguing that he was entitled to "no less than 60%" for his 
heart disability.  By July 1999 rating decision, the RO 
granted a 60 percent rating for the veteran's 
arteriosclerotic heart disease, effective January 18, 1995, 
the date of receipt of his claim for increased rating.  Given 
his "clearly expressed intent to limit the appeal" to 
entitlement to a 60 percent disability rating, the issue of 
entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease is no longer in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  The record contains no competent medical evidence of a 
current diagnosis of chloracne.  

2.  Peripheral neuropathy and benign prostatic hypertrophy 
were not clinically evident in service or for many years 
thereafter.

3.  The record contains no competent medical evidence of a 
link between any current skin condition, peripheral 
neuropathy, or benign prostatic hypertrophy, and the 
veteran's active military service, any incident therein, 
including exposure to Agent Orange, or any claimed continuous 
symptomatology.


CONCLUSION OF LAW

The veteran's claims of service connection for chloracne, 
peripheral neuropathy, and benign prostatic hypertrophy, are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of chloracne, peripheral neuropathy, 
or benign prostatic hypertrophy.  On routine physical 
examination in February 1959, March 1962, March and April 
1953, February 1965, and May 1967, clinical evaluation of his 
skin, upper and lower extremities, genitourinary system, anus 
and rectum (including the prostate), was normal and no 
neurologic abnormality was identified.  On reports of medical 
history, the veteran denied cramps in his legs, tumors, 
growths, cysts, and neuritis.  He did report difficulty with 
"athlete's foot" and service medical records show treatment 
on several occasions for chronic dermatosis of the feet.  

In September 1967, the veteran was hospitalized for further 
evaluation after an electrocardiogram performed in 
conjunction with his military separation physical examination 
revealed a complete right bundle branch block.  On admission 
to the hospital, his peripheral pulses were normal.  
Abdominal and rectal examinations were negative, as were 
stool guaiac and laboratory tests.  During his 
hospitalization, an active duodenal ulcer was identified and 
he was evacuated from Vietnam for further treatment.  The 
transferring diagnoses were coronary artery disease with old 
myocardial infarction, duodenal ulcer, and old healed 
histoplasmosis.  

At a June 1968 physical examination conducted in conjunction 
with a Physical Evaluation Board, clinical evaluation of the 
veteran's skin, upper and lower extremities, genitourinary 
system, anus and rectum (including the prostate), was normal 
and no neurologic abnormality was identified.  On further 
evaluation, the veteran was diagnosed with cardiomyopathy and 
determined to be medically unfit for further military duty.  

The following month, the veteran filed claims of service 
connection for several disabilities.  His application is 
silent for notations of chloracne, a skin condition, 
peripheral neuropathy, or benign prostatic hypertrophy.  

In July 1969, January 1971, and September 1972, the veteran 
underwent physical examination.  At that time, clinical 
evaluation of his skin, upper and lower extremities, 
genitourinary system, neurologic system, anus and rectum 
revealed no pertinent abnormality.  

In February 1977 and August 1979, the veteran filed claims 
for an increased rating for his service-connected heart 
disability.  His application was again negative for any 
notation of chloracne, a skin condition, peripheral 
neuropathy, or benign prostatic hypertrophy.  In April 1977 
and September 1979, he underwent VA medical examination; the 
examination reports are likewise negative for complaints or 
findings of chloracne, peripheral neuropathy, or benign 
prostatic hypertrophy.  In fact, on physical examination in 
September 1979, the veteran specifically denied genitourinary 
complaints and the prostate was normal.  Neurological 
examination was also normal at that time, as was examination 
of his skin.  

In December 1984, the veteran filed a claim of service 
connection for a severe rash which he contended was a result 
of his exposure to Agent Orange in Vietnam.  In particular, 
he claimed that when he was evacuated from Vietnam in 1969, 
he developed a rash on his face which had recurred annually.  
The RO advised him to attend a VA Agent Orange examination 
and notified him of the date and place of the examination so 
that the results could be obtained for consideration.  The 
veteran failed to respond.

In April 1989, he again claimed, inter alia, entitlement to 
service connection for a rash and urinary incontinence, both 
of which he attributed to Agent Orange exposure in service.  

In connection with his claim, the RO obtained clinical 
records dated from August 1972 to January 1989.  The records 
show that in January 1975, the veteran was hospitalized after 
developing a fever, facial edema, and pustules on his face 
and groin.  On admission, general physical examination showed 
that he was neurologically intact with bilateral peripheral 
pulses.  The genitalia and prostate were normal.  A 
dermatological consultation produced the opinion that the 
veteran's condition was secondary to contact dermatitis with 
secondary bacterial infection.  With treatment, he reportedly 
had a complete clearing of the pustules on his face.  The 
diagnoses on discharge included folliculitis, treated, 
resolved.  

In April 1978, the veteran was seen for a rash on his face 
and arms which he indicated had been present for the past 
three days, although he indicated that it was an annual 
occurrence.  The assessment was contact dermatitis, etiology 
unknown.  In January 1984, he sought treatment for a boil in 
the suprapubic region.  The assessment was intradermal 
folliculitis.  

Subsequent records show that in February 1986, the veteran 
sought treatment for a decreased stream, hesitancy, and 
nocturia.  Urinalysis was normal and the prostate was firm 
and benign.  He was diagnosed with diabetes mellitus.  In 
September 1986, he reported similar complaints; the 
assessments were rule out urinary tract infection and benign 
prostatic hypertrophy.  In October 1986, he was seen in the 
urology clinic where Septra and tetracycline were prescribed.  
On follow-up in February 1987, he reported an improvement in 
his symptoms.  In January 1989, he reported a recurrence of 
symptoms, as well as decreased erectile function.  The 
impression was chronic prostatitis/benign prostatic 
hypertrophy.  Also in January 1989, the veteran sought 
treatment for "redress and care for Agent Orange exposure."  
The examiner noted that he had previously examined the 
veteran for benign prostatic 
hypertrophy/prostatitis/decreased erectile function and that 
these were common disorders in men in the veteran's age 
group.  The examiner indicated that "I know of no evidence 
linking [these conditions] to agent orange exposure."

Additional clinical records, dated from September 1990 to 
March 1996, show continued treatment for various conditions, 
including diabetes mellitus, diabetic metatarsalgia, peptic 
ulcer disease, and atherosclerotic heart disease.  In 
September 1990, the veteran reported pain and left thigh pain 
and numbness.  The assessment was non-insulin dependent 
diabetes mellitus and diabetic neuropathy.  In October 1990, 
he underwent cardiac clearance for transurethral resection of 
the prostate.  The assessments were non-insulin dependent 
diabetes mellitus and benign prostatic hypertrophy.  In 
January 1991, he complained of peripheral neuropathy 
symptoms.  In March 1991, he had a transurethral resection of 
the prostate; the pathology report showed benign prostatic 
hyperplasia.  

In April 1993, the veteran sought treatment for a scalp cyst, 
which he indicated had been present for a long time.  The 
assessment was draining sebaceous cyst; it was later removed 
under local anesthesia.  The pathology report shows a 
diagnosis of acutely inflamed epidermal inclusion cyst.  In 
February 1996, he was seen complaining of peripheral 
neuropathy with intermittent tingling in the bilateral upper 
extremities and left foot. 

On September 1998 VA medical examination, the veteran 
reported heart and claudication problems.  Doppler studies 
were normal.  The diagnoses were atherosclerotic heart 
disease and history of intermittent claudication, despite 
normal Doppler study.  The examiner indicated that the 
veteran also had a history of diabetic neuropathy, edema of 
the lower extremities, and was unable to stand for prolonged 
periods of time.  

At his July 2000 hearing, the veteran stated that he first 
noticed problems with his skin in 1967 when he began having 
annual breakouts near his ear and on his finger and leg.  He 
also indicated that he developed a knot on the back of his 
head which he believed was a manifestation of chloracne due 
to Agent Orange exposure.  However, he indicated that he was 
unsure whether he had ever been actually diagnosed with 
chloracne.  Regarding his claim of service connection for 
peripheral neuropathy, he testified that he had numbness and 
tingling in his extremities after he was medivaced from 
Vietnam; he indicated that he had the symptoms to the 
present.  He indicated that he believed that his prostate 
condition dated from military service.  He stated that his 
condition was first discovered in 1986, but that he had 
symptoms which he attributed to a prostate disorder for many 
years.  Yet, he stated that his symptoms were not severe 
enough to prompt him to seek medical attention until 1986.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases (including an organic disease of 
the nervous system) become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Also, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that under the plain language of 38 U.S.C. § 1116(a)(3) 
and 38 C.F.R. § 3.307(a)(6)(iii), the incurrence element of a 
well-grounded claim is not satisfied where the veteran has 
not developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e).  In other words, both 
service in Vietnam during the designated time and the 
establishment of one of the listed diseases is required to 
establish entitlement to the in-service presumption of 
exposure to an herbicide agent.  Chase v. West, 13 Vet. App. 
413 (Apr. 7, 2000); McCartt v. West, 12 Vet. App. 164 (1999).

If a veteran was exposed (or presumably exposed) to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute (transient) peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain specified 
soft-tissue sarcomas. 38 C.F.R. § 3.309(e) (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year of separation, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (emphasis added).

Although the Secretary has found a positive association 
between herbicide exposure and acute and subacute peripheral 
neuropathy, he has determined that a positive association 
does not exist between chronic nervous system disorders 
(chronic peripheral neuropathy) and herbicide exposure.  64 
Fed. Reg. 59,232-39 (Nov. 2, 1999).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

In this case, the veteran claims that he was exposed to Agent 
Orange while in Vietnam and maintains that this exposure 
resulted in a skin condition which he believes is chloracne, 
as well as peripheral neuropathy, and benign prostatic 
hypertrophy.  

A skin condition, including chloracne

While chloracne is one of the diseases which VA has 
determined is associated with exposure to herbicides used in 
Vietnam, the record contains no competent medical evidence of 
a current diagnosis of chloracne.  Thus, service connection 
for chloracne is not warranted.  Absent proof of a present 
diagnosis of chloracne, there can be no valid claim for 
compensation benefits for that disorder.  Epps v. Gober, 126 
F.3d at 1468-69; Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

With respect to the issue of service connection for a skin 
disorder, other than chloracne, the Board notes that the 
post-service medical evidence shows that the veteran has been 
treated for folliculitis, contact dermatitis, and a sebaceous 
cyst on the back of his head.  These conditions are not 
disabilities for which the presumptive provisions apply.  38 
C.F.R. § 3.309 (1999).  

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
competent medical evidence of a link between any current skin 
condition and his military service, any incident therein, 
including exposure to Agent Orange, or any continuous 
symptomatology.  Although he has offered his own opinions in 
this regard, in the absence of evidence indicating that he 
has the medical knowledge or training requisite for the 
rendering of clinical opinions, the Board must find that he 
is not competent to offer an opinion with regard to the 
etiology or diagnosis of any current skin disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In view of the foregoing, the Board must find that the 
veteran's claim of service connection for a skin disability, 
to include chloracne, is not well grounded.  38 U.S.C.A. 
§ 5107(a).

Peripheral neuropathy

The Board observes that, while the record contains a current 
diagnosis of peripheral neuropathy due to diabetes, neither 
acute or subacute peripheral neuropathy has been diagnosed.  
Thus, presumptive service connection for this disorder due to 
Agent Orange exposure is not warranted.  McCartt, supra.  As 
noted above, the Secretary has specifically determined that 
there no positive association between herbicide exposure and 
chronic peripheral neuropathy, including that which is 
associated with diabetes.  64 Fed. Reg. 59,232-39 (Nov. 2, 
1999).  

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Brock 
v. Brown, 10 Vet. App. 155 (1997).  Accordingly, the Board 
has reviewed the evidence of record to determine if service 
connection for peripheral neuropathy is warranted on either a 
direct or secondary basis.  

In that regard, the Board notes that the veteran's service 
medical records are entirely negative for notations of 
peripheral neuropathy.  Likewise, there is no indication of 
peripheral neuropathy within the veteran's first post-service 
year or for many years thereafter.  In fact, at July 1969, 
January 1971, and September 1972 physical examination 
conducted by the military, clinical evaluation of the 
veteran's neurological system was normal.  In addition, on VA 
medical examination in April 1977 and September 1979, 
neurological findings were also normal.  While the record 
shows that the veteran has recently been diagnosed with 
peripheral neuropathy, the Board notes that the record 
contains no evidence showing that any medical professional 
has related the current peripheral neuropathy to the 
veteran's period of service, any incident therein, including 
Agent Orange exposure, any service-connected disability, or 
any reported continuous symptomatology.  In fact, when the 
etiology of the veteran's peripheral neuropathy is addressed, 
medical professionals consistently attribute it to the 
veteran's nonservice-connected diabetes and indicate that it 
bears no relationship to Agent Orange exposure.  

The Board has considered the veteran's own assertion that he 
has peripheral neuropathy which is related to Agent Orange 
exposure; however, as a lay person he is not competent to 
provide a medical diagnosis or to relate an existing disorder 
to service.  See Espiritu, supra.  No competent medical 
professional, as shown in the evidence of record, has related 
the veteran's peripheral neuropathy to Agent Orange exposure 
or other incident of the veteran's service.  Accordingly, the 
claim of service connection for peripheral neuropathy must be 
denied as not well grounded.  38 U.S.C.A. § 5107.

Benign prostate hypertrophy, status post transurethral 
resection of the prostate, to include loss of erectile and 
ejaculation function

Again, the Board initially notes that benign prostatic 
hypertrophy is not among the disabilities listed in 38 C.F.R. 
§ 3.309(e).  Absent competent medical evidence of some 
disease or disability for which service connection might be 
granted on a presumptive basis, the veteran is not entitled 
to the in-service presumption of exposure to a herbicide 
agent.  McCartt, supra.

Thus, the Board has reviewed the evidence of record to 
determine if service connection for benign prostatic 
hypertrophy is warranted on a direct or secondary basis.  
Combee and Brock, supra.  

In that regard, the Board notes that the veteran's service 
medical records are entirely negative for notations of a 
prostate disorder.  Likewise, there is no indication of a 
prostate disorder, including benign prostatic hypertrophy, 
for many years after the veteran's separation from service.  
While the record shows that the veteran currently has benign 
prostatic hypertrophy, for which he underwent a transurethral 
resection of the prostate, there is no competent medical 
evidence of a link between the veteran's currently-diagnosed 
prostate disorder and his period of service, any incident 
therein, including Agent Orange exposure, any service-
connected disability, or any reported continuous 
symptomatology.  Absent such evidence, the claim of service 
connection for benign prostate hypertrophy, status post 
transurethral resection of the prostate, to include loss of 
erectile and ejaculation function, is not well grounded.  38 
U.S.C.A. § 5107.

In reaching its decisions with respect to all of the issues 
on appeal, the Board has considered the chronicity provisions 
set forth at 38 C.F.R. 3.303(b).  The Court has held that a 
claim based on chronicity may be well-grounded if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter, and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, however, there is no evidence in the 
service medical records of chloracne, peripheral neuropathy, 
or benign prostatic hypertrophy.  Likewise, to the extent 
that he reported continuity of symptomatology related to 
these disorders since service, medical expertise is required 
to link or relate a current disorder to his reported 
symptoms.  As the record is devoid of such evidence, the 
Board concludes that the veteran has not submitted evidence 
sufficient to well ground his claims.

Since well-grounded claims of service connection for a skin 
condition, including chloracne, peripheral neuropathy, and 
benign prostate hypertrophy, status post transurethral 
resection of the prostate, to include loss of erectile and 
ejaculation function, have not been submitted, VA is not 
obligated by statute to assist the veteran in the development 
of facts pertinent to these claims.  38 U.S.C.A. 5107(a).  
Nonetheless, VA has an obligation to notify a veteran under 
section 5103(a) when the circumstances of the case put the 
Department on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the claim 
"plausible" and that such evidence had not been submitted 
with the application.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In this case, however, the veteran has not 
identified any available evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform under 38 U.S.C.A. 
5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

In reaching its decisions, the Board has noted the fact that 
the veteran may have received payments under the Agent Orange 
Veteran Payment Program.  However, in Brock v. Brown, 10 Vet. 
App. 155 (1997), the Court found that the standards required 
for receipt of compensation under the Agent Orange Veteran 
Payment Program appear to be very different from those 
required to establish a service-connected disability for VA 
purposes.  Id. at 162.  The Court also noted that, while 
enrollment in that program might seem to be probative of a 
veteran's possession of an Agent Orange-related disability, 
there was no information suggesting that receipt of payments 
under that program, established by Court settlement of a 
class action, product liability suit brought by Vietnam 
veterans against manufacturers of Agent Orange, turned on any 
finding that a veteran in fact had any Agent Orange-related 
ailment.  Id. at 161.  Thus, the Board finds that 
participation by the veteran in this program lends no 
assistance to him for purposes of this decision.


ORDER

Service connection for a skin condition, to include 
chloracne, peripheral neuropathy, and benign prostate 
hypertrophy, status post transurethral resection of the 
prostate, to include loss of erectile and ejaculation 
function, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



